MEMORANDUM OPINION
                                        No. 04-11-00092-CV

                                        Michele INGRAM,
                                            Appellant

                                                 v.

                                       Paul Allen INGRAM,
                                             Appellee

                     From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009-CI-16016
                             Honorable Gloria Saldana, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: April 6, 2011

DISMISSED

           A filing fee of $175.00 was due from appellant Michelle Ingram when this appeal was

filed but was not paid. See TEX. GOV’T CODE ANN. §§ 51.207(b)(1), 51.941(a)(1) (Vernon

2005); Texas Supreme Court Order Regarding Fees Charged In Civil Cases In the Supreme

Court and the Courts of Appeals (July 21, 1998) § B.1.(a). Rule 5 of the Texas Rules of

Appellate Procedure provides:
                                                                                      04-11-00092-CV


               A party who is not excused by statute or these rules from paying costs
       must pay – at the time an item is presented for filing – whatever fees are required
       by statute or Supreme Court order. The appellate court may enforce this rule by
       any order that is just.

TEX. R. APP. P. 5.

       Accordingly, on February 23, 2011, this court ordered appellant to either (1) pay the

applicable filing fee or (2) provide written proof to this court that she is excused by statute or the

Rules of Appellate Procedure from paying the fee. See TEX. R. APP. P. 20.1 (providing that

indigent party who complies with provisions of that rule may proceed without advance payment

of costs). Our order informed appellant that if she failed to provide such written proof within the

time ordered, this appeal would be dismissed. See TEX. R. APP. P. 42.3. Appellant has not

responded.    Accordingly, this appeal is dismissed.        Costs of appeal are assessed against

appellant.



                                                       PER CURIAM




                                                 -2-